OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

                  orfftM ^sMsTSTATION'AUS™'TEXAS 7871'
                                                 U.S. POSTAGE »               PITNEY BOWES
                  STATE OF TEXAS          u   tn

                  PENALTY FOR
                  PROVATE USE
                                                                  ZIP 78701
                                                           ....   02 1W
                                      "C 'a. u.
 6/8/2015                                                  cts0e0N1d.065°-14!='6'02812-rC^
 FERGUSON, JOE BARRY           Tr.:Ct. No. R12-35370-U                  PD-0695-15 \
 On this day, this Court has granted the Appellant's Pro Se motion for an extension
 of time in which to file the Petition for Discretionary Review. The time to file the
 petition has been extended to MondayrAugust 24, 2015.                     NO FURTHER
 EXTENSIONS WILL BE ENTERTAINED.               NOTE:      Petition For Discretionary
 Review must be filed with The Court of Criminal Appeals.
                                                                   Abel Acosta, Cler!'

                              JO BARRY FERGUSON
                              TDC# 1803631
                              RAMSEY I UNIT
                              1100 FM 655
                                   >HARONn,TX,775£
£MEBN3B 77583